COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-265-CV
 
 
IN RE DAVID KRESSIN,
PATRICIA KRESSIN,                              RELATORS
ROBERT KRESSIN AND
DOROTHY KRESSIN                                             
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relators= petition
for writ of mandamus is denied.  The stay
of the trial court proceedings in cause number 141-212347-05, styled Gary
Bottoms and Paul Teel v. BRGC, Inc., et al., pending in the 141st
District Court of Tarrant County, Texas is hereby lifted.  Also, the temporary injunction issued August
11, 2006, is hereby dissolved.  
Relators
shall pay all costs of this original proceeding, for which let execution issue.
 




PER CURIAM
 
 
PANEL B: 
DAUPHINOT, LIVINGSTON, and WALKER, JJ.
 
DELIVERED: 
August 30, 2006




    [1]See
Tex. R. App. P. 47.4.